EVERETT, Chief Judge
(concurring in the result):
I fully agree with Chief Judge Hodgson’s opinion in this case in the court below. 21 M.J. 606 (1985).
As is becoming increasingly apparent, the liberal treatment of expert testimony under the Federal Rules of Evidence and the Military Rules of Evidence has become an invitation to evade the hearsay prohibition and the defendant’s right of confrontation. The present case is a perfect example of this phenomenon.
The defense offered the testimony of two psychologists with eminent qualifications. Their conclusion that appellant had been “in a psychotic state” at the time of the homicide was based in part on psychological tests that had been administered to Neeley. These included the Minnesota Multiphasic Personality Inventory (MMPI) test, which had been administered to Neeley shortly before he killed his girlfriend and which also had been administered after that slaying. In rebuttal, the Government called various witnesses, including Captain Nancy Slicner, a psychologist serving on active duty. She had never interviewed Neeley but had analyzed the MMPI test results. Although she originally had concluded that the tests were “valid” and indicated a thought disorder — a conclusion she had communicated to the sanity board — her view at the time of trial was that Neeley had “over-endorsed” certain behavior — that is, that he had been faking.
To bolster her testimony, Captain Slicner explained that she had reviewed the test results with five other psychologists. When trial counsel asked her about a “consensus” among the psychologists, defense counsel properly objected. Nonetheless, the witness was allowed to reply that these other psychologists believed the profile had been “intentionally inflated” and so was an unreliable basis for forming an opinion as to appellant’s sanity.
As the Court of Military Review perceived, such testimony goes far beyond the leeway conferred by Mil.R.Evid. 703. That Rule purports to embrace only “facts or data” — terms which at first glance would not seem to include opinions of third persons. However, Mil.R.Evid. 703 is identical to Fed.R.Evid. 703, as to which the Advisory Committee’s Note specifically states:
Thus, a physician in his own practice bases his diagnoses on information from numerous sources and of considerable variety, including statements by patients and relatives, reports and opinions from nurses, technicians and other doctors, hospital records, and X rays.
See S. Saltzburg and K. Redden, Federal Rules of Evidence Manual 687 (4th ed. 1986). (Emphasis added.)
Although MiLR.Evid. 703 apparently was intended to allow an expert to base his opinion — at least, in part — on the opinions of other experts, and although Mil.R.Evid. 705 allows an expert to give the reasons for his opinion, I still am unconvinced that, on direct examination and over objection, an expert may go as far as did Captain Slicner. Although an expert should be allowed to testify that he has consulted other experts and considered their opinions in formulating his own conclusion, the specifics of the other experts’ opinions cannot be elicited on direct examination, if the hearsay prohibition is to be respected.
If the opposing party wishes to bring to the attention of the factfinder any details *109about opinions that were relied on by an expert witness, he can do so on cross-examination. Moreover, if those details are introduced in evidence, the military judge should give a limiting instruction pointing out that this evidence can be utilized only for evaluating whether an adequate basis existed for the opinion of the witness who was testifying in court. Such an approach will eliminate the possibility of unfairness to an accused without unduly limiting the prosecutor in his presentation of relevant evidence.
Although the evidence to which the defense objected should have been excluded, I, too, am convinced by the record that it was not material in procuring appellant’s conviction. Therefore, I join in affirming the court below.